                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                           SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )      No. 20-05030-06-CR-SW-RK
                                                    )
MISTY M. FORESTER,                                  )
                                                    )
                          Defendant.                )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count One of the

Indictment filed on November 17, 2020, is now Accepted and the Defendant is Adjudged Guilty of

such offense. Sentencing will be set by subsequent Order of the Court.



                                                         /s/ Roseann Ketchmark
                                                       ROSEANN KETCHMARK
                                                    UNITED STATES DISTRICT JUDGE




Date: September 16, 2021




         Case 3:20-cr-05030-RK Document 134 Filed 09/16/21 Page 1 of 1
